Citation Nr: 1243593	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  11-21 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 12, 2010 to October 14, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to February 1966 and from May 1966 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs Medical Center in Omaha, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
	

FINDINGS OF FACT

1.  The Veteran was transported via ambulance to a public hospital following an episode of syncope.  The Veteran was hospitalized from October 12, 2010 to October 14, 2010.

2.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

3.  At the time of the syncope, transporting the Veteran to a VA medical facility with an emergency room department was not feasible, and attempts to do so would not have been considered reasonable by a prudent layperson.

4.  On October 12, 2010, the Veteran was enrolled in the VA health care system and had received treatment for a service-connected disability within the preceding 24 months.

5.  The Veteran is financially liable for the expenses incurred as a result of the October 12, 2010 to October 14, 2010 hospitalization.

6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

7.  The episode of syncope occurred at the Veteran's home and there was no third party from whom to seek reimbursement.

8.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses from October 12, 2010 to October 14, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1000-1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment of or reimbursement emergency medical expenses incurred as a result of the October 12, 2010 to October 14, 2010 hospitalization, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  [Note:  In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the treatment reports of record and the testimony provided by the Veteran and his spouse during an August 2012 Board hearing, the Veteran experienced an episode of syncope on October 12, 2010.  Specifically, the Veteran was bending over while looking into his refrigerator.  He noticed the onset of dizziness and "some" chills, and the next thing he reported remembering was lying up looking up at his family.  His family members stated that the Veteran had lost consciousness for approximately 2 minutes.  The Veteran's spouse immediately called 9-1-1.  Emergency medical technicians arrived, treated the Veteran on the scene, and then transported him to Bryan LGH Medical Center in Lincoln, Nebraska.  

In the emergency room and while at the hospital, the Veteran underwent a battery of tests, including an X-ray of his chest, a transthoracic echocardiogram, an electroencephalogram, a bilateral carotid duplex scan, a computed tomography scan of his head, a magnetic resonance angiography of his brain, and magnetic resonance imaging of his brain.  Following this clinical work-up, the diagnoses were hypothyroidism, dyslipidemia, and right upper extremity resting tremor, in addition to the episode of syncope.  No definitive opinion was rendered as to the cause or nature of the Veteran's syncope, although it was thought that it was possibly a "vagal spell" due to suddenly moving from a standing to a bent-over position.  He was discharged on October 14, 2010.

The Board will separately address each of the above-listed criteria in order to ascertain if the medical treatment the Veteran received from October 12, 2010 to October 14, 2010 consequent to syncope qualifies for reimbursement.

Given that the Veteran was transported via ambulance to Bryan LGH Medical Center subsequent to a 9-1-1 call, the Board concludes that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Although, the Veteran's entire hospitalization was not limited to medical treatment administered in an emergency room department, the testing and other medical treatment that was administered on an outpatient basis in order to ascertain the nature of the Veteran's syncope was an extension of the emergency services provided.  Further, as testified to by the Veteran and his spouse during the August 2012 Board hearing, neither of them was informed that the Veteran was in stable condition (i.e., no longer under emergency care) until his discharge from the hospital.  Based on the above, and given the short duration of the Veteran's hospitalization, the Board finds that the Veteran's entire hospitalization qualifies as emergency medical care.

At the time of his syncope, the Veteran was 73 years of age.  Further, in addition to dyslipidemia and hypothyroidism, the Veteran experiences Parkinson's disease, for which service connection has been granted and a 30 percent rating has been assigned.  Given the Veteran's age and medical history, a sudden onset of unconsciousness, persisting for approximately two minutes, is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The Veteran lives in Lincoln, Nebraska.  The available VA medical facilities in Lincoln are not equipped to receive emergency medical patients.  The nearest VA Medical Center with an emergency room is located in Omaha, Nebraska, which is approximately 50 miles away and, thus, was not feasibly available.  Further, given the circumstances and nature of the Veteran's medical emergency, an attempt to transport the Veteran to the Omaha VA Medical Center before seeking treatment in Lincoln would not have been considered reasonable by a prudent layperson.

As mentioned above, service connection has been granted for the Veteran's Parkinson's disease.  Additionally, service connection has been granted for bilateral hearing loss and tinnitus.  VA treatment records associated with the Veteran's claims file demonstrated ongoing treatment for Parkinson's disease, including within the 24-month period preceding October 12, 2010.  As such, the Veteran was enrolled in the VA health care system at the time of the October 12, 2010 syncope.

The evidence of record included various documents, namely health insurance claims forms, demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization from October 12, 2010 to October 14, 2010.  

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.

As discussed above, the medical emergency experienced by the Veteran occurred in his home and, thus, it was not caused by a work-related injury.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

 With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. 
§ 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The treatment records associated with the Veteran's October 12, 2010 to October 14, 2010, hospitalization consistently provided a diagnosis of syncope.  These records did not, however, include an opinion wherein the syncope was characterized as a manifestation of one of the Veteran's service-connected disabilities or that the syncope was otherwise etiologically related to a service-connected disability.  An October 14, 2010 hospital discharge summary demonstrated that the treating medical professionals thought that the syncope was possibly a "vagal spell" due to sudden changes in the Veteran's body orientation.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

On the basis of the foregoing, the record supports entitlement of the Veteran to payment for or reimbursement of emergency medical expenses incurred as a result of his hospitalization from October 12, 2010 to October 14, 2010 for treatment of a nonservice-connected disorder.


ORDER

Entitlement to reimbursement of or payment for emergency medical expenses incurred from October 12, 2010 to October 14, 2010 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


